Title: Thomas Boylston Adams to Abigail Adams, 1 December 1795
From: Adams, Thomas Boylston
To: Adams, Abigail


          
            My dear Mother.
            The Hague December 1st: 1795.
          
          I had the pleasure to write you a few lines by the Betsey Captn: Clarke, which sailed from Rotterdam last week; another occasion now offers by the Ann. Captain Lord, the same which brought your favor of the 8th: October to my Brother, in little more than a month. I have forwarded your letter to him. He arrived in England on the 10th: ulto: and I hear by a letter from London of the 13th: that he had safely reached that place. As yet I have no direct accounts from him.
          If reports now circulating are true, the situation of affairs in England but particularly in the Capital, is far from being such, as to render a residence there very pleasant at this moment. The public mind seems to be in a considerable ferment, and the Corresponding

Society are said to occasion much trouble to the Government. You will doubtless hear very soon of the violent disorders, that took place upon the opening of Parliament. Of the insults offered to the King, & the risk he ran of being personally injured by a Ball from an Air Gun; the breaking in pieces the Coach of State, the vociferation of an ungovernable mob; the terror of the Queen; the repressive measures used by the Military. The Kings speech—Debates and answer of his Parliament—& lastly the method, which his Majesty & family adopted to testify their grateful acknowledgments to Heaven for his most singular & miraculous escape from the danger that so recently threatened him,—by repairing to the Play house the next evening. Surely here is matter enough in half a dozen lines, to furnish at least as many Pindaric’s. In point of consequences, I am apt to think it will produce none more serious. The efficacy of an unsuccessful Mob, whether in London, or else where, to decide the fate of great questions, has long been known to be an unsafe dependence, and as the active instigators of this last tumult in that place, have been for the most part, already taken up, the issue of the business may easily be foretold. There are people however who pretend to draw from it, deductions in favor of Peace. It would be fortunate if the apparently inexorable resolution of the British Cabinet to continue the War, could be made to relent; but popular insurrections are probably not the means that will produce a more pacific temper, in a Government, possessing such ability to repress.
          The close of the Campaign, or more accurately, the season for a cessation of Military operations, has been fruitful in bloody events upon the Banks of the Rhine. Almost every day for the space of six weeks past has produced some affair more or less important, between the French & the Austrian Armies. Every nerve & sinew has been exerted to dispossess the French of their posts on the German territory, but hitherto without effect. Pichegru & Jourdan the Commanders in chief of the two french Armies, still make a stubborn stand against the Imperial Generals Clarifait & Wurmser, though compelled to raise the Siege of Mentz, and to retreat across the Rhine in considerable numbers. The result of this Campaign, which must come to an end very soon, in this quarter, in whatever way it may terminate, is not expected to decide any thing with respect to peace. Negotiation however will probably be employed on all sides. But honorable terms for all parties, is a point of such delicate texture, and wears so many faces, that nothing less than magic,

can possible charm discordant claims, & high toned pretensions, to grateful harmony.
          A powerful combination has been formed in the Nothern hemisphere— The Mighty Empress of all the Russias, the warlike Emperor, & the Monarch of the Island have coalesced in triple league against ——— all the world besides. The Treaty was lately concluded at Petersburg, with vast secrecy as is said, in so much that, the Negotiators themselves, were scarcely supposed to know, what they were about. It hardly need be observed then, that nothing hitherto has transpired upon the momentous objects upon which this formidable instrument is built.
          Another threefold iniquity, is finally arranged; I mean the division of Poland. Here is a pretty example of what results from the dependence of factions upon the aid of foreign powers. Poland annihilated.— Holland,! but here I must refrain—are instances which speak loud to the people of any Country, who for the sake of a pretended dissatisfaction with the Governments placed over them, are willing to risk the honor, the happiness, the Independence & the salvation of their native land upon the treacherous support of an external ally.
          The freedom of these remarks would perhaps be imprudent, if they did not apply as well to our own Countrymen, as to others. Under this impression I conceive myself authorized to make use of them; & if there be yet another apology necessary for the generality of such strictures, I owe it to myself, because I feel them to be just.
          The new Government in France, will doubtless excite your curiosity. It is organized, & has commenced its career. The whole doctrine of check’s & balances, so far as it is recognized in the Constitution has already been brought to operate; it remains to be seen, how long reciprocal obedience, will be the order of the day.
          A National Convention, in single assembly is finally resolved upon here— Four Provinces against three. It is to take place the 1st: of February.
          You letter to my brother mentions your having written me two, a few days before. I hope soon to receive them.
          Remember me kindly to all friends— I Shall write my Father by a vessel for Philadelphia, to whom you will present me in all duty & affection / as your Son
          
            Thomas B Adams.
          
        